Citation Nr: 9912578	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-33 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to reinstatement of VA service-connected 
compensation benefits.

2.  Entitlement to service connection for frostbite of both 
feet, residuals of phosphorus fragment wounds to various 
parts of his body, to include left hand and right leg, and 
residuals of shell fragment wounds to the left leg, knee and 
stomach.  


REPRESENTATION

Appellant represented by:  Jack Brannon, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945, and from March 1951 to October 1951.  This case 
comes before the Board of Veterans' Appeals (hereinafter 
Board) on appeal from the Department of Veterans Affairs 
(hereinafter VA) regional office in Atlanta, Georgia 
(hereinafter RO).

The issue certified on appeal is phrased as may entitlement 
to compensation benefits for injuries sustained in World War 
II be established or reinstated.  Based on his statements and 
hearing testimony the Board is of the opinion that the issues 
are more appropriately stated as set forth on the title page 
of this decision.  


REMAND

The veteran contends that while in service he received 
injuries as a result of combat duty during his first period 
of military service.  He states that the VA granted service 
connection for these disabilities and he was awarded 
compensation benefits.  He states that the payments were 
discontinued when he was recalled into active duty in 1951.  
He requests reinstatement.  In this regard, the evidence 
indicates that his original VA claims folder was destroyed.

In support of this claim, the veteran has submitted three 
copies of Enlistment Record and Report of Separation, two of 
which show combat duty, as well as the award of the Silver 
Star, the Bronze Star, and the Purple Heart.  He has also 
submitted copies of the certificates of these awards, as well 
as the original certificates, issued in 1997. 

The National Personnel Records Center (NPRC), certified in 
June 1997, that the correct Enlistment Record and Report of 
Separation for his first period of military service, contains 
no evidence of combat duty or awards received as a result of 
combat duty or injuries.  DA Form 1577, dated in January 
1997, reflects that the Bronze Star Medal was based on the 
award of the Combat Infantryman Badge.  The Silver Star was 
awarded in lieu of five bronze service stars.  It is noted 
that the RO contacted the Department of the Army in March 
1997, with regard to the basis upon which the combat awards 
were issued.  There appears to be a telephone response, which 
the Board considers not completely responsive to the RO's 
request. 

The RO has made extensive efforts to verify the veteran's 
assertions.  Several requests for service records have been 
made to the NPRC.  In September 1995, the NPRC requested the 
month or season of the treatment and the complete unit 
assignment.  It is unclear whether the searches included sick 
call and morning reports.  The veteran has submitted numerous 
statements setting forth the in chronological order his 
assignments and wounds which he sustained.  However, in view 
of some inconsistencies in the record, the Board believes 
that more specific information is required, particularly in 
identifying the approximate dates, units and locations of the 
field hospital where the veteran received treatment.  The 
veteran has recently indicated he was treated at 65th Field 
Hospital near Acero, Italy for wounds sustained in July 1943 
and not the 34th Field Hospital, as previously reported.  In 
July 1996 the NPRC indicated that the admissions cards, 
Office of the Surgeon General, Department of the Army were 
not on file.  However, it is unclear whether this search 
included his hospitalization near Acero, Italy in July 1943.

In view of the circumstances in this case, the Board finds 
the additional development is required.  Accordingly, this 
case is remanded to the RO for the following actions:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to any 
treatment or examinations he has received 
from October 1945 to 1993, to include any 
records from federal facilities from 1955 
to 1970, and any health records and 
employment examinations from Georgia 
Power and Con-Edison in New York.  The RO 
should then obtain all records which are 
not on file. 

2.  The RO should request the veteran to 
provide the approximate months and years 
he reportedly received treatment during 
service for his wounds, the names of the 
treating facilities, dispensaries and 
field hospitals, to include in Italy in 
July 1943, and the complete unit(s) to 
which he was assigned.  The evidence he 
has submitted indicates that when wounded 
in July 1943 he was a member of Company 
B, 505th Parachute Regiment 82nd Airborne 
Division.  The RO should also inform the 
veteran that he may present additional 
evidence or argument while the case is in 
remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

3.  Thereafter, the RO should request the 
National Personnel Records Center (NPRC) 
to conduct a search in order to verify 
that the veteran was a member of the 
reported units, for pertinent morning and 
sick call reports, and the admissions 
cards, Office of the Surgeon General, 
Department of the Army for any 
hospitalizations not previously searched, 
to include in July 1943 near Acero, 
Italy, presumably at the 65th Field 
Hospital. 

4.  The RO should attempt to obtain 
copies of General orders and/or Special 
orders with regard to the veteran's 
awards.  Additional sources include, but 
are not limited to Awards Branch of the 
U.S. Army Reserve Personnel Center, and 
the National Archives and Records 
Service, Attn: Archives II Textual 
Reference Branch (NNR2), Room 2600, 8601 
Adelphi Road, College Park, Maryland  
20740-6001.  The unit history of Company 
B, 505th Parachute Regiment 82nd Airborne 
Division should be obtained with regard 
to the veteran's award of the Silver 
Star.  The RO should request copies of 
any records pertaining to the veteran 
from the State agency(ies) or 
department(s) which handled the affairs 
of the veteran's returning home from 
World War II, to include Adjutants 
General, Department of Defense, Military 
Division, P.O. Box 17965, Atlanta, 
Georgia  30316-0965

5.  The RO should then contact the 
appropriate source at Department of the 
Army and request the basis upon which the 
1997 certificates of awards were issued. 
Copies of the awards should accompany the 
request.  They should be asked to 
identify the documents used, where they 
were obtained, and who furnished the 
documents.  The RO should request copies 
of said documents.  They should be asked 
to furnish copies of any Special or 
General Orders. 

6.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issues on appeal, to 
include consideration of 38 U.S.C.A. 
1154(b) (West 1991).  If any issue 
remains denied, the RO should provide the 
veteran and his representative a 
supplemental statement of the case and 
provide an adequate opportunity to 
respond.  Thereafter, the appeal should 
be returned to the Board for appellate 
review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03. he may present additional evidence or argument 
while the case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

